DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 12/17/2021, in which claims 18 - 37 was amended, and claims 18 - 37 was presented for further examination.
3.	Claims 18 – 37 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.1	As per amendment claim 18, applicant argues in substance in pages 10 – 12 that Srivas et al (US 2012/0101991 A1) and Kazar (US 7,849,057 B1) does not disclose wherein the information includes an identifier for the volume snapshot, a first snapshot container identifier at a beginning of the contiguous sequence of multiple snapshot container identifiers in the first block, and length information specifying a count of a number of snapshot container identifiers in the contiguous sequence of multiple snapshot container  identifiers.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Srivas et al (US 2012/0101991 A1) and Kazar (US 7,849,057 B1) specifically disclose the limitation of claim 18 including the features of wherein the 
	Srivas discloses map-reduce distributed file system  that provides  transactional read-write-update semantics file chunk replication. The file system consists of successive component  layers, each provide the basis on which next storage layer is built. The storage layer (i.e. storage pool) provides mechanism for containers and transaction logs. The container provides fundamental basis for data replication, relocation, and transactional updates (see para.[0020] – para.[0022]). The container location database  allows containers to be found among all file server, volumes facilitates the control of placement of data, key-value stores allows key to be related to  data for many purpose(see para.[0023] – para.[0025]).  The structure of the storage pool includes information for  list of bitmap extents, list of log  extents, and map of  container ID (CID) to container disk offset. The map of CID to disk offset has pointers  to where container specification are located in the storage pool and  container id’s that form a link list of snapshots (see para.[0078]). The content location database (CLDB)  stores location of all replicas of a container, structure of the replication for the container, and epoch number of each container (see para.[0105]).
5.2	Thus, the rejection is maintained.	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 18 – 19, 21 – 22, 25 – 29, 32, and 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Srivas et al (US 2012/0101991 A1), in view of Kazar (US 7,849,057 B1).
As per claim 18, Srivas et al (US 2012/0101991 A1) discloses,
A computer-implemented method comprising: generating a volume snapshot for a volume in a distributed file system (para.[0052]; “Volumes which facilitate the control of the placement of data, creation of snapshots” and para.[0055]; “distributed file system 203 having a container location database (CLDB)”).
the volume snapshot including a plurality of snapshot containers (para.[0136]; “a volume snapshot can proceed by first creating a snapshot of the name container and then creating snapshots of the data containers”). 
each of the plurality of snapshot containers having a respective snapshot container identifier (para.[0115]; “all references to containers are remapped to point to the container indicated in the remapping table. This makes it so that a snapshot volume refers only to snapshot containers” and para.[0078]; “map of container id (CID) to disk offsets has pointers to where the container specifications 509, 510 are located for the containers found in the storage pool and container id's that form a linked list of snapshots”, thus, where container id’s that form link list of snapshot is interpreted as “snapshot container identifier” as claimed).
and storing information to specify the plurality of snapshot containers (para.[0083]; “Some of the contents of a container specification 509 include a bit to indicate whether the container has been marked as copy-on-write 511, where
the container is actually located on disk 512, and a list of snapshots 513 of the container. Other data about the container may be stored as well” and para.[0141]; “Once snapshots of all of the containers in a volume have been created, a table is created that maps the identifiers of the original containers to the identifiers of the corresponding snapshots”). 
wherein the information includes an identifier for the volume snapshot, a first snapshot container identifier at a beginning of the contiguous sequence of multiple snapshot container identifiers in the first block, and length information specifying a count of a number of snapshot container identifiers in the contiguous sequence of multiple snapshot container  identifiers (para.[0105]; “content location database (CLDB) stores the location of all replicas of a container and the structure of the replication for the container. …… an epoch number for each container. This epoch number is incremented each time the replication structure for a container is changed”).
	Srivas disclose storing the snapshot container identifiers for the plurality of snapshot containers in one or more blocks, a first block of the one or more blocks including a contiguous sequence of multiple snapshot container identifiers for respective snapshot containers of the plurality of snapshot containers.
	However, Kazar (US 7,849,057 B1) in an analogous art discloses
storing the snapshot container identifiers for the plurality of snapshot containers in one or more blocks, a first block of the one or more blocks including a contiguous sequence of multiple snapshot container identifiers for respective snapshot containers of the plurality of snapshot containers (col.2 lines 65 -67, “The Snapid is also used to determine which blocks belong to which snapshots. To that
end, every block that is used in a Snapshot has an associated “valid-to” snapid field”, col.12 lines 6 – 8; “The L1 indirect block 700 also has a field 730 that Stores a value indicative of the last Snapshot to be taken at a point in time when any block in its active region 600 was last written …… file system 300 maintains an additional container Snapid value”, col.12 lines 17 – 18; “the container Snapid may be adapted to apply to any type and size of container”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate identification of snapshot membership for blocks in an on-disk structure of a file system of the system of Kazar into key-value stores of the system of Srivas for effective reduction of amount of work to be performed during snapshot operation.

As per claim 19, the rejection of claim 18 is incorporated and further Srivas et al (US 2012/0101991 A1) discloses,
wherein storing the information includes storing one or more key-value paris in a key-value store of a container location database (CLDB) (para.[0051]; “A container location database which allows containers to be found among all file servers” and para.[0053]; “Key-value stores which allow keys to be related to data”).

As per claim 20, the rejection of claim 18 is incorporated and further Srivas et al (US 2012/0101991 A1) discloses,
further comprising: obtaining from the information a first set of information for the first block including  the contiguous sequence of multiple snapshot container identifiers; and converting the first set of information into a list of snapshot container identifiers for snapshots containers that are part of the volume snapshot (para.[0078]; “map of container id (CID) to disk offsets has pointers to where the container specifications 509, 510 are located for the containers found in the storage pool and container id's that form a linked list of snapshots”).  

As per claim 21, the rejection of claim 18 is incorporated and further Srivas et al (US 2012/0101991 A1) discloses,
wherein the information specifies the plurality of snapshot containers as a table of entries, each entry representing a respective block of the one or more blocks (para.[0141]; “Once snapshots of all of the containers in a volume have been created, a table is created that maps the identifiers of the original containers to the identifiers of the corresponding snapshots. This table is then injected into at least the name container snapshot and potentially into all of the snapshot containers”).  

As per claim 22, the rejection of claim 18 is incorporated and further Srivas et al (US 2012/0101991 A1) discloses,
wherein the information specifies the plurality of snapshot containers in a single data structure (para.[0135]; “distributed snapshots is to organize all data and meta-data for a volume into a single name container”). 

Claims 25 – 29 are apparatus claim corresponding to method claims 18 - 22 respectively, and rejected under the same reason set forth in connection to the rejection of claims 18 – 22 respectively above.

As per claim 32, Srivas et al (US 2012/0101991 A1) discloses,
A system comprising: one or more cluster nodes, each cluster node including a storage pool and a container location database (CLDB) coupled with the one or more cluster nodes (para.[0055]; “a container location database (CLDB) 301 and cluster nodes 302, 304. Each cluster node contains one or more storage pools”). 
the CLDB to maintain location information for data containers stored in the storage pools of the cluster nodes (para.[0055]; “CLDB is maintained by several redundant servers and the data in the CLDB is itself stored as inodes in well known containers”). 
a processor and a non-transitory storage medium storing instructions executable on the processor to; generate a volume snapshot for a volume of data in the one or more cluster nodes (para.[0052]; “Volumes which facilitate the control of the placement of data, creation of snapshots” and para.[0075]; “data stores can be block devices that represent entire disks or flash memory systems or partitions of either of these”).
the volume snapshot including a plurality of snapshot containers, each of the plurality of snapshot containers having a respective snapshot container identifier (para.[0136]; “a volume snapshot can proceed by first creating a snapshot of the name container and then creating snapshots of the data containers”) and para.[0094]; “Container locations retrieved from CLDB”). 
and store a key-value pair in a key-value store of the CLDB to specify the plurality of snapshot containers (para.[0051]; “A container location database which allows containers to be found among all file servers” and para.[0053]; “Key-value stores which allow keys to be related to data”). 
wherein the key-value pair includes an identifier for the volume snapshot, a starting snapshot container identifier at a beginning of the contiguous sequence of multiple snapshot container identifiers in the first block, and length information specifying a count of a number of snapshot container identifiers in the contiguous sequence of multiple snapshot container identifiers(para.[0105]; “content location database (CLDB) stores the location of all replicas of a container and the structure of the replication for the container. …… an epoch number for each container. This epoch number is incremented each time the replication structure for a container is changed”).
	Srivas disclose storing of snapshot container identifier in a database, Srivas does not specifically disclose store the snapshot container identifiers for the plurality of snapshot containers in one or more blocks, a first block of the one or more blocks including a contiguous sequence of multiple snapshot container identifiers for respective snapshot containers of the plurality of snapshot containers.
	However, Kazar (US 7,849,057 B1) in an analogous art discloses
store the snapshot container identifiers for the plurality of snapshot containers in one or more blocks, a first block of the one or more blocks including a contiguous sequence of multiple snapshot container identifiers for respective snapshot containers of the plurality of snapshot containers (col.2 lines 65 -67, “The Snapid is also used to determine which blocks belong to which snapshots. To that
end, every block that is used in a Snapshot has an associated “valid-to” snapid field”, col.12 lines 6 – 8; “The L1 indirect block 700 also has a field 730 that Stores a value indicative of the last Snapshot to be taken at a point in time when any block in its active region 600 was last written …… file system 300 maintains an additional container Snapid value”, col.12 lines 17 – 18; “the container Snapid may be adapted to apply to any type and size of container”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate identification of snapshot membership for blocks in an on-disk structure of a file system of the system of Kazar into key-value stores of the system of Srivas for effective reduction of amount of work to be performed during snapshot operation.


Claims 33 – 35 are system claim corresponding to method claims 20 – 22 respectively, and rejected under the same reason set forth in connection to the rejection of claims 20 – 22 respectively above.

7.	Claims 23, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Srivas et al (US 20120101991 A1), in view of Kazar (US 7,849,057 B1), and further in view of Cohen et al (US 2017/0277469 A1).
As per claim 23, the rejection of claim 18 is incorporated, Srivas et al (US 2011/0313973 A1) and Kazar (US 7,849,057 B1) does not disclose receiving a request for a current size of a volume snapshot container for the volume snapshot; and computing the current size of the volume snapshot container based on a size of each of the plurality of snapshot containers and on updates received when snapshots are deleted.
	However, Cohen et al (US 2017/0277469 A1) in an analogous art discloses,
further comprising: receiving a request for a current size of a volume snapshot container for the volume snapshot; and computing the current size of the volume snapshot container based on a size of each of the plurality of snapshot containers and on updates received when snapshots are deleted (para.[0039]; “size of the sub-volume snapshot portion is determined from the sub-volume entry”, and para.[0086]; “Sub-volume 300 snapshot metadata information may further comprise sub-volume size 335 which indicates the size of each of the sub-volumes 350 associated with the data structure”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate management of small numerous storage volume of the system of Cohen into the identification of snapshot membership for blocks in an on-disk structure of a file system of the system of Kazar and storage of key-value of the system of Srivas to create aggregated volume in storage device for maintaining the consistency of snapshot result.

Claim 30 is an apparatus claim corresponding to method claim 23, and rejected under the same reason set forth in connection to the rejection of claim 23 above.

Claim 36 is a system claim corresponding to method claim 23, and rejected under the same reason set forth in connection to the rejection of claim 23 above.

8.	Claims 24, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Srivas et al (US 2012/0101991 A1), in view of Kazar (US 7,849,057 B1), and further in view of Grummon et al (US 6,341,341 B1).
 As per claim 24, the rejection of claim 18 is incorporated, Srivas et al (US 2011/0313973 A1) and Kazar (US 7,849,057 B1) does not disclose associating each respective snapshot container identifier of the snapshot container identifiers for the volume snapshot with an identifier of a corresponding read-write container, wherein a snapshot container identified by the respective snapshot container identifier is co-resident with the corresponding read-write container in a storage pool, receiving a request for a location of a first snapshot container, the request including a given snapshot container identifier for the first snapshot container; and determining the location of the first snapshot container based on a location of a first read-write container corresponding to the first snapshot container, the first read-write container being identified based on association of the given snapshot container identifier with an identifier of the first read-write container..
	However, Grummon et al (US 6,341,341 B1) in an analogous art discloses,
associating each respective snapshot container identifier of the snapshot container identifiers for the volume snapshot with an identifier of a corresponding read-write container (col.7 lines 25 – 30; “backing 25 store container, the mapping functions of table 314, in association with the snapshot driver arrangement, include a bit-map 330 that denotes whether a certain block of storage space within the container is mapped back to the read-write container (C-63)”).
wherein a snapshot container identified by the respective snapshot container identifier is co-resident with the corresponding read-write container in a storage pool (Fig.3 #306; “SNAPSHOTTED CONTAINER C-1” and Fig.3 #308; “READ-WRITE SNAPSHOT CONTAINER C-2”).
receiving a request for a location of a first snapshot container, the request including a given snapshot container identifier for the first snapshot container; and determining the location of the first snapshot container based on a location of a first read-write container corresponding to the first snapshot container, the first read-write container being identified based on association of the given snapshot container identifier with an identifier of the first read-write container (col.3 lines 27 – 32; “snapshotted container driver processes all input/output (1/0) requests, to store data in or retrieve data from a read-write container. The snapshotted container driver processes all 1/0 requests to retrieve data from the read-write container by forwarding them directly to the read-write container driver” and col.6 lines 33 – 36; “The container manager sets the modified-bit-map table 214 for that block, and sends
35 the 1/0 request to the read-write container 210 driver for storage in the read-write container”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate real time reconfiguration of storage device into logical units of storage space of the system of Grummon into the identification of snapshot membership for blocks in an on-disk structure of a file system of the system of Kazar and storage of key-value of the system of Srivas for creation of snapshot backup that can operate in conjunction  with system that perform  both read and write operation during backup.

Claim 31 is an apparatus claim corresponding to method claim 24, and rejected under the same reason set forth in connection to the rejection of claim 24 above.

Claim 37 is a system claim corresponding to method claim 24, and rejected under the same reason set forth in connection to the rejection of claim 24 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/22/2022